         Case 2:19-cv-02789-WB Document 19 Filed 05/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA PESCOV,                                              CIVIL ACTION
                      Plaintiff,

              v.

UNUM LIFE INSURANCE COMPANY OF                              NO. 19-2789
AMERICA,
               Defendants.

                                            ORDER

      AND NOW, this 28th day of May, 2020, upon consideration of Plaintiff’s Motion for

Summary Judgment (ECF 14) and Defendant’s Response thereto (ECF 16), and Defendant’s

Motion for Summary Judgment (ECF 12) and Plaintiff’s Response thereto (ECF 17), IT IS

ORDERED that Plaintiff’s motion is GRANTED and Defendant’s motion is DENIED.

   IT IS FURTHER ORDERED that:

   1. Defendant shall retroactively pay Plaintiff the long-term disability benefits to which she

      is entitled for the period between September 7, 2018 and March 26, 2019.

   2. This case is REMANDED for a determination as to whether Plaintiff remained entitled

      to long-term disability benefits after March 26, 2019.


                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
